DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In regards to claim 5, it is unclear whether the “measuring” and “calculating” steps refer back and further limit the “measuring” and “determining” of claim 1, or claim 5 sets forth a new set of steps distinct from the steps of claim 1.  For prior art purposes, the examiner is considering the former.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) and (2) as being anticipated by Rockweiller et al. (US 2014/0039312, hereinafter “Rockweiller”).

In regards to claims 1 and 11, Rockweiller discloses an apparatus with a processor circuit configured to/method for selecting an implantation position of a pacing electrode of a pacing lead within an anatomical region of a body (title), comprising: measuring values of at least one parameter of an anatomical region surrounding the pacing lead in at least one location (Fig. 9, step 572); delivering an electric field to a tissue of the anatomical region (step 582); measuring values of at least one parameter of the tissue surrounding the pacing lead in the at least one location after said delivering (step 582); determining changes in said measured values before and after said delivering (step 584); selecting an implantation position for the pacing electrode based on said determined changes (step 586).

In regards to claim 2, the anatomical region comprises a region of the cardiovascular system, preferably the epicardium, endocardium, coronary vein and/or left ventricle of the heart (par. 0004).

In regards to claim 3, the at least one parameter comprises impedance, conductivity and/or thickness (pars. 0055-0056, describing using timing of wall thickening to optimize lead placement).

In regards to claims 4 and 12, the method further comprises generating an anatomical and/or functional map of the anatomical region and selecting the implantation position of the pacing electrode based on said anatomical and/or functional map (pars. 0032-0037).

In regards to claim 5, the generating of the anatomical and/or functional map comprises: moving the pacing lead within a bodily cavity of the anatomical region; measuring values of at least one parameter of a tissue surrounding said pacing lead at one or more locations within said bodily cavity over time; calculating changes in said measured values before and after said delivering mapping said anatomical region based on said calculated change of said measure value (pars. 0102-0106, 0055-0056, and 0031-0036.

In regards to claims 6 and 13, the method further comprises determining a geometrical change of the anatomical region and selecting the implantation position of the pacing electrode based of said geometrical change (e.g., par. 0056; additionally and alternatively, calculation of strain per Figs. 9-10B reflects a change in geometry).

In regards to claim 7, the determining of the geometrical change comprises: measuring values of the at least one parameter of a tissue surrounding the pacing electrode in at least two different locations within the anatomical region; determining a relative position of said two different locations based on said measured values (par. 0056; myocardial wall relative to the septum); calculating a change in said determined position over a period of time in said two different locations; determining a geometrical change of the anatomical region between said two different locations based on said calculated change in said determined position (par. 0056).

In regards to claim 8, the method further comprises synchronizing said measured parameter values with cardiac activity of the body and selecting the implantation position of the pacing electrode based on said synchronized parameter (par. 0037; the strain value is synchronized with other areas of the heart and the site with maximum synchronization is selected).

In regards to claim 9, said determining comprises determining a position of said pacing electrode in relation to said cardiac activity (Figs. 9 and 10B; pars. 0051-0056).

In regards to claim 10, the measuring is done by one or more electrodes coupled to the pacing lead (pars. 0006, 0090; Fig. 9, steps 580-576-572).

In regards to claim 14, Rockweiller further discloses a system for selecting an implantation position of a pacing electrode within an anatomical region of a body, wherein the system comprises: the apparatus according to claim 11; and the pacing lead coupled to at least a pacing electrode (e.g., Fig. 1; pars. 0026-0028).

In regards to claim 15, Rockweiller further discloses a computer program product comprising a computer readable medium having computer readable code embodied therein, the computer readable code being configured such that, on execution by a suitable computer or processor, the computer or processor is caused to perform the method of claim 1 (par. 0041).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other examples of closed-loop lead placement systems and methods include: US 2017/0021175 to Yu et al., US 2014/0094706 to Hedberg et al., US 2013/0053918 to Sambelashvili et al., and US 2009/0125078 to Kaiser et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WILLIAM KAHELIN whose telephone number is (571)272-8688. The examiner can normally be reached M-F, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792